DETAILED ACTION
Applicant has amended claims 1, 8, 15 in the filed amendment on 3/2/2022.  Claims 1-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in the new ground of rejection.
Applicant argued that the prior arts of the record do not teach added limitations in independent claims.  
In response to Applicant’s argument, claims are rejected under the new ground.
In addition,
For claim 1, Rako teaches an apparatus, comprising: 
“a reconstruction module that recreates a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as server 112 that updates, by a processor (fig. 7), an event log as a transaction history for timestamp as a predetermined period of time (paragraph 46) for a client device of client devices of a server computer network (paragraphs 57, 87-92).  The server 112 that updates an event log is not a reconstruction module that recreates a transaction history; and
“a bus module that provides a cloud scale persistent message bus for the first storage network” as a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101);
“wherein: the cloud scale persistent message bus comprises a kafka bus is configured to synchronize data in the set of consumer sites and add a new consumer site to the first storage network based on: the recreated transaction history during the predetermined period of time” as a non-volatile memory 722 or 822  as cloud scale persistent message bus comprises synchronization module 728 (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42).  The data is synchronized based on based on configuration updates in event log in server during a new timestamp after the timestamp of the last synchronization operation by the client as the predetermined period of time (paragraph 50) and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract), and “current transactions performed on each consumer site in the set of consumer sites” current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract).  The synchronization module is not kafka bus;
“at least a portion of said modules comprise one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer- readable storage media” as modules includes hardware circuits (figs. 7-8; paragraphs 27, 86), one or more magnetic disk storage devices, and a set of instructions stored in a non-transitory computer readable storage medium (figs. 7-8; paragraphs 87, 101);
ensure that a stream of records is read by a single consumer site in the set of consumer sites” as the user may log in with the server 112 from only one client 110 as a single consumer site in a set of clients at a time by providing user ID and client ID (fig. 1, paragraph 7) to request new configuration information, e.g., configuration information updates from a server. The new configuration information includes updates to the configuration information that have occurred since the last synchronization timestamp provided by the client device 110 (paragraphs 38-39, 40).  For example, if the user attempts to login to the server at a second client device while still logged in at a first client device, the login attempt by the second client device is rejected by the server (paragraph 42).  The client 110 receives the updates and stores the update (paragraph 46).  A configuration information update of the configuration information updates is represented as a stream of records.
Ram teaches the claimed limitations:
 “a reconstruction module that recreates a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as a restoration operation as a reconstruction module that restores a transaction database to a state of the database at a point in time (paragraphs 104, 119, 121-122) for a user of users of a network (paragraphs 21, 27, 59);
 “synchronize data in the set of consumer sites and add a new consumer site to the first storage network based on: the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as provides a mechanism to restore directories that are both shared amongst multiple user accounts and synchronized across devices associated with the multiple 
 “a bus module that provides a cloud scale persistent message bus for the first storage network” as (fig. 13, paragraphs 144, 147);
“the cloud scale persistent message bus” as (as (fig. 13, paragraphs 144, 147);
“ensure that a stream of records is read by a single consumer site in the set of consumer sites” as a user is required to enter administrator credentials when accessing or reading user account of accounts (paragraph 21) or subdirectory of directories (paragraphs 81, 97, 99, 139).
	Wu teaches the claimed limitation:
synchronize data in the set of consumer sites based on: the recreated transaction history during the predetermined period of time (as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35). 
	
For claim 8, Rako teaches a method, comprising:
“ recreating, by a processor, a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as creating, by a processor (fig. 7), an event log as a transaction history for a client device of client devices of a server computer network (paragraphs 57, 87-92).  Creating is not recreating; and
“synchronizing data in the set of consumer sites and a new consumer site added to the first storage network utilizing a cloud scale persistent message bus” as synchronizing, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42) or synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101)   The synchronization client program or synchronization manager or synchronization module is  represented as a cloud scale persistent message bus;
“ wherein: the cloud scale persistent message bus comprises a kafka bus configured to ensure that a stream of records is read by a single consumer site in the set of consumer sites” as a non-volatile memory 722 or 822  as cloud scale persistent message bus comprises synchronization module 728 having a user verification  (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to ensure only single user may log in with the server 112 from only one client 110 as a single consumer site in a set of clients at a time by providing user ID and client ID (fig. 1, paragraph 7) to request new configuration information, e.g., configuration information updates from a server. The new configuration information includes updates to the configuration information that have occurred since the last synchronization timestamp provided by the client device 110 (paragraphs 38-39, 40).  For example, if the user attempts to login to the server at a second client device while still logged in at a first client device, the login attempt by the second client device is rejected by the server (paragraph 42).  The client 110 receives the updates and stores the update (paragraph 46).  A configuration 
 “wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as data is synchronized based on based on configuration updates in event log in server and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract)
Ram teaches the claimed limitations:
 “recreate a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as a restoration operation as a reconstruction module that restores a transaction database to a state of the database at a point in time (paragraphs 104, 119, 121-122) for a user of users of a network (paragraphs  21, 27, 59);
“wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as provides a mechanism to restore directories that are both shared amongst multiple user accounts and synchronized across devices associated with the multiple user accounts.  While existing technologies might restore a directory on a specific device, the present technology can restore the directory on each device to which the directory is synchronized (paragraph 21);
“the cloud scale persistent message bus” as (fig. 13, paragraphs 144, 147)
Wu teaches the claimed limitation:
“wherein the data is synchronized based on the recreated transaction history during the predetermined period of time” as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35).  

For claim 15: Rako teaches limitations:
“ synchronize data in the set of consumer sites and a new consumer site added to the first storage network utilizing a cloud scale persistent message bus” as a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42).  The data is synchronized based on based on configuration updates in event log in server during login of a user that is not the predetermined period of time and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract),  
“wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, based on configuration updates in event log in server, data in the client . The data is synchronized based on based on configuration updates in event log in server and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract).
Ram teaches the claimed limitations:
 “recreate a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as a restoration operation as a reconstruction module that restores a transaction database to a state of the database at a point in time (paragraphs 104, 119, 121-122) for a user of users of a network (paragraphs 21, 27, 59);
“wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites.” as provides a mechanism to restore directories that are both shared amongst multiple user accounts and synchronized across devices associated with the multiple user accounts.  While existing technologies might restore a directory on a specific device, the present technology can restore the directory on each device to which the directory is synchronized (paragraph 21);
	Wu teaches the claimed limitation:
wherein the data is synchronized based on the recreated transaction history during the predetermined period of time (as synchronize data in a device 

Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “add a new consumer site to the first storage network based on: the recreated transaction history during the predetermined period of time” in claim 1 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed.

Remark:  According to paragraph 133 of the publication of the instance application, the synchronization is based on the recreated transaction history (synchronization may be based on the recreated transaction history during the predetermined period of time and current transactions performed on each consumer site 402 in the particular consumer group 104).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rakowski et al (or hereinafter “Rako”) (US 20120089710) in view of Ramabhadran et al (or hereinafter “Ram”) (US 20200133786), Koomthanam et al (or hereinafter “Ko”) (US 20190347351) and  Wu et al (or hereinafter “Wu”) (US 20170344432). 
As to claim 1, Rako teaches an apparatus, comprising: 
“a reconstruction module that recreates a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as server 112 that updates, by a processor (fig. 7), an event log as a transaction history for timestamp as a predetermined period of time (paragraph 46) for a 
“a bus module that provides a cloud scale persistent message bus for the first storage network” as a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101);
“wherein: the cloud scale persistent message bus comprises a kafka bus configured to synchronize data in the set of consumer sites and add a new consumer site to the first storage network based on: the recreated transaction history during the predetermined period of time” as a non-volatile memory 722 or 822  as cloud scale persistent message bus comprises synchronization module 728 (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42). The data is synchronized based on based on configuration updates in event log in server during login of a user that is not the predetermined period of tine and current changes performed on each client device in a client device of client devices and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 50, 56, abstract).  The synchronization module is not kafka bus, and “current transactions performed on each consumer site in the set of consumer sites” current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract).  
“at least a portion of said modules comprise one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer- readable storage media” as modules includes hardware circuits (figs. 7-8; paragraphs 27, 86), one or more magnetic disk storage devices, and a set of instructions stored in a non-transitory computer readable storage medium (figs. 7-8; paragraphs 87, 101);
“ensure that a stream of records is read by a single consumer site in the set of consumer sites” as the user may log in with the server 112 from only one client 110 as a single consumer site in a set of clients at a time by providing user ID and client ID (fig. 1, paragraph 7) to request new configuration information, e.g., configuration information updates from a server. The new configuration information includes updates to the configuration information that have occurred since the last synchronization timestamp provided by the client device 110 (paragraphs 38-39, 40).  For example, if the user attempts to login to the server at a second client device while still logged in at a first client device, the login attempt by the second client device is rejected by the server (paragraph 42).  The client 110 receives the updates and stores the update (paragraph 46).  A configuration information update of the configuration information updates is represented as a stream of records.
Rako does not explicitly teach the claimed limitations:
kafka bus;
a reconstruction module that recreates a transaction history;
 during the predetermined period of time.
Ko teaches the claimed limitations:
“kafka bus” as stream-processing platforms such as apache kafka as bus enables transfer of data streams between datacenters.  A stream-processing platform may be deployed on a single server or on a cluster of multiple servers.  The cluster of servers may span across multiple datacenters (paragraph 10);
“wherein: the cloud scale persistent message bus comprises a kafka bus is configured to ensure that a stream of records is read by a single consumer site in the set of consumer sites” as second datacenter 104 includes kafka bus 114 (paragraphs 10, 27) to ensure that a stream of streams is read by consumers as consumer sites (paragraphs 30-32) that is not a single consumer site.
Rako and Ko teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ko’s teaching to Rako’s system in order to store the records, to allow processes to access the records, to reduce WAN bandwidth consumption and further to ensure that the order of events in the input data stream (as received from the stream producers) is preserved in the output data stream (as provided to the stream consumers). 
Ram teaches the claimed limitations:
 “a reconstruction module that recreates a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as a restoration operation as a reconstruction module that restores a transaction database to a state of the database at a point in time (paragraphs 104, 119, 121-122) for a user of users of a network (paragraphs 21, 27, 59);
synchronize data in the set of consumer sites and add a new consumer site to the first storage network based on: the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as provides a mechanism to restore directories that are both shared amongst multiple user accounts and synchronized across devices associated with the multiple user accounts.  While existing technologies might restore a directory on a specific device, the present technology can restore the directory on each device to which the directory is synchronized (paragraph 21);
 “a bus module that provides a cloud scale persistent message bus for the first storage network” as (fig. 13, paragraphs 144, 147);
“the cloud scale persistent message bus” as (as (fig. 13, paragraphs 144, 147);
“ensure that a stream of records is read by a single consumer site in the set of consumer sites” as a user is required to enter administrator credentials when accessing or reading user account of accounts (paragraph 21) or subdirectory of directories (paragraphs 81, 97, 99, 139).
Rako and Ram teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching to Rako’s system in order to allow a user recover the lost data to a user specified point in time for synchronizing with user data and further to ensure that the tree structures match by requesting data from server synchronization service or committing changes on client device to content management system.

	“predetermined period of time” as predetermined period of time (paragraph 35);
synchronize data in the set of consumer sites based on: the recreated transaction history during the predetermined period of time (as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35);
synchronize data in the set of consumer sites and add a new consumer site to the first storage network based on: the recreated transaction history during the predetermined period of time (as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35). 
Rako and Wu teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wu’s teaching to  save the redundant data replication to the backup storage apparatus during the first synchronization period, so as to improve the efficiency of the first synchronization period.
	
As to claim 8, Rako teaches a method, comprising:
“ recreating, by a processor, a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as creating, by a processor (fig. 7), an event log as a transaction history for timestamp as 
“synchronizing data in the set of consumer sites and a new consumer site added to the first storage network utilizing a cloud scale persistent message bus” as synchronizing, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42) or synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101)   The synchronization client program or synchronization manager or synchronization module is  represented as a cloud scale persistent message bus;
“ wherein: the cloud scale persistent message bus comprises a kafka bus configured to ensure that a stream of records is read by a single consumer site in the set of consumer sites” as a non-volatile memory 722 or 822  as cloud scale persistent message bus comprises synchronization module 728 having a user verification  (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to ensure only single user may log in with the server 112 from only one client 110 as a single consumer site in a set of clients at a time by providing user ID and client ID (fig. 1, paragraph 7) to request new configuration information, e.g., configuration information updates from a server. The new configuration information includes updates to the configuration information that have occurred since the last synchronization timestamp provided by the client device 110 (paragraphs 38-39, 40).  For example, if the user attempts to login to the server at a second client device while still logged in at a first client device, the login 
 “wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as data is synchronized based on based on configuration updates in event log in server and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract)
Rako does not explicitly teach the claimed limitation:
recreating; during the predetermined period of time.
Ram teaches the claimed limitations:
 “ recreating, by a processor, a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as a restoration operation, by a processor, as a reconstruction module that restores a transaction database to a state of the database at a point in time (paragraphs 104, 119, 121-122) for a user of users of a network (paragraphs  21, 27, 59);
“wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as provides a mechanism to restore directories that are both shared amongst multiple user accounts and synchronized across devices associated with the multiple user accounts.  While existing technologies might restore a directory on a 
“the cloud scale persistent message bus” as (fig. 13, paragraphs 144, 147)
Rako and Ram teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching to Rako’s system in order to allow a user recover the lost data to a user specified point in time for synchronizing with user data and further to ensure that the tree structures match by requesting data from server synchronization service  or  committing changes on client device to content management system.
Wu teaches the claimed limitation:
“wherein the data is synchronized based on the recreated transaction history during the predetermined period of time” as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35).  
Rako and Wu teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wu’s teaching to  Rako’s system in order to save the redundant data replication to the backup storage apparatus during the first synchronization period, so as to improve the efficiency of the first synchronization period.


“ synchronize data in the set of consumer sites and a new consumer site added to the first storage network utilizing a cloud scale persistent message bus” as a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42).  The data is synchronized based on based on configuration updates in event log in server during login of a user that is not the predetermined period of time and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract),  
“wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, based on configuration updates in event log in server, data in the client . The data is synchronized based on based on configuration updates in event log in server and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract).
Rako does not explicitly teach the claimed limitations:
recreate a transaction history;
 during the predetermined period of time.
Ram teaches the claimed limitations:
 “recreate a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as a restoration operation as a reconstruction module that restores a transaction database to a state of the database at a point in time (paragraphs 104, 119, 121-122) for a user of users of a network (paragraphs 21, 27, 59);
“wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites.” as provides a mechanism to restore directories that are both shared amongst multiple user accounts and synchronized across devices associated with the multiple user accounts.  While existing technologies might restore a directory on a specific device, the present technology can restore the directory on each device to which the directory is synchronized (paragraph 21);
 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching to Rako’s system in order to allow a user recover the lost data to a user specified point in time for synchronizing with user data and further to ensure that the tree structures match by requesting data from server synchronization service or committing changes on client device to content management system.
	Wu teaches the claimed limitation:
wherein the data is synchronized based on the recreated transaction history during the predetermined period of time (as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35). 
Rako and Wu teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wu’s teaching to Rako’s system in order to save the redundant data replication to the backup storage apparatus during the first synchronization period, so as to improve the efficiency of the first synchronization period.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ram, Ko and Wu and further in view of Hosie et al (or hereinafter “Hosie”) (US 20170068566).
As to claims 2, 9, 16, Rako, Wu and Ram teach the claimed limitations:

wherein synchronizing the data in the set of consumer sites and the new consumer site based on the recreated transaction history comprises:  - 35 -IBM Docket No P201806862US01KB&A Docket No 1500 2 436transmitting data in the recreated transactions to the new consumer site in a set of batches” as synchronizing data in the set of user devices as consumer sites and a new user device as a new consumer site comprises configuration information changes  as a set of batches (Rako: paragraphs 5, 27, 32, 56; Ram: paragraphs 36-38; Wu: paragraph 35) 
Rako does not explicitly teach the claimed limitations:
 “the cloud scale persistent bus is configured to: transmit data in the recreated transactions to the new consumer site in a set of batches, and wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority or wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority.
However, Rako teaches new customer device (fig. 2A).  Ram teaches restoring directory that includes events (paragraphs 119, 121-122).   Hosie teaches the claimed limitation “a set of batches; wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority or the cloud scale persistent bus is configured to: transmit data in the recreated transactions to the new consumer site in a set of batches, -31- IBM Docket No P201806862US01KB&A Docket No 1500 2 436wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority” as a batch of transactions is collected over a business day in an order based on batch size (Abstract, paragraphs 2-3, 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching and Hosie’s teaching to Rako’s system in order to protect against data loss in the event the 
 
As to claims 3, 10, 17, Rako and Hosie teach the claimed limitation “wherein the predetermined priority includes one of a time of occurrence of a transaction, a data type, a data size, and a type of client” as batch size is modified to optimize batch sorting and processing (Hosie: paragraph 83) and types of configuration items (Rako: paragraph 58).

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ram, Ko and Wu and further in view of Behera (US 5187750).
As to claims 2, 9, 16, Rako, Wu and Ram teach the claimed limitations:
 “wherein synchronizing the data in the set of consumer sites and the new consumer site based on the recreated transaction history or  wherein synchronizing the data in the set of consumer sites and the new consumer site based on the recreated transaction history comprises:  - 35 -IBM Docket No P201806862US01KB&A Docket No 1500 2 436transmitting data in the recreated transactions to the new consumer site in a set of batches” as synchronizing data in the set of user devices as consumer sites and a new user device as a new consumer site comprises configuration information changes  as a set of batches (Rako: paragraphs 5, 27, 32, 56; Ram: paragraphs 36-38; Wu: paragraph 35) 
Rako does not explicitly teach the claimed limitations:
 “the cloud scale persistent bus is configured to: transmit data in the recreated transactions to the new consumer site in a set of batches, and  wherein the set of 
However, Rako teaches new customer device (fig. 2A).   Ram teaches restoring directory that includes events (paragraphs 119, 121-122).   Behera teaches a set of cycles in table 1 is transmitted to the print server in an order based on statement print date or cycle date as priority (col. 9, lines 15-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching and Behera’s teaching to Rako’s system in order to  protect against data loss in the event the primary system fails and further to improve the speed and performance of the sorting process by making efficient use of image processing and uses optical disks as the archival storage media which can move data to magnetic buffer/disks for rapid transfer to a printing subsystem.
As to claims 3, 10, 17, Rako and Behera teach the claimed limitation “wherein the predetermined priority includes one of a time of occurrence of a transaction, a data type, a data size, and a type of client” as a set of cycles in table 1 is transmitted to the print server in an order based on statement print date or cycle date as a time of occurrence of a transaction (Behera: col. 9, lines 15-67; Rako: paragraph 56).

Claims 4-5, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ram, Ko and Wu and further in view of Berman et al (or hereinafter “Berman”) (US 20140074790) and Bender et al (or hereinafter “Bender”) (US 20110145196).

As to claims 4, 11, 18, Rako does not explicitly teach the claimed limitations: a migration module that stores the data stored on the first storage network to a second storage network, wherein: the first storage network stores the data in the set of consumer sites as a set of metadata, the second storage network stores the data in the set of consumer sites as a full set of data, and the transaction history is recreated based on cross-referencing the set of metadata to the full set of data or 
migrating the data stored on the first storage network to a second storage network, wherein: the first storage network stores the data in the set of consumer sites as a set of metadata, the second storage network stores the data in the set of consumer sites as a full set of data, and the transaction history is recreated based on cross-referencing the set of metadata to the full set of data or
wherein the program instructions further cause the processor to: migrate the data stored on the first storage network to a second storage network, wherein: the first storage network stores the data in the set of consumer sites as a set of metadata, the second storage network stores the data in the set of consumer sites as a full set of data, the transaction history is recreated based on cross-referencing the set of metadata to the full set of data, and the second storage network is a cloud storage network.
Bender teaches a migration function as migration module stores data stored in client file system 122 as a first storage network to backup storage pool as second storage network via network 160 (paragraphs 25, 40, 56).
Berman teaches metadata copy module that stores the data in the metadata image 28 (fig. 6, paragraph 42). The backup-restore system as the first storage network stores the data in metadata image 28 as a set of metadata.  The metadata image 28 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching, Berman’s teaching and Bender’s teaching to Rako’s system in order to enable users to backup, restore, archive, and retrieve data using a hierarchy of data areas, to protect the file system by copying to the backup media and further to allow for the recovery of the files in the different point-in-time backups of the file system.

As to claims 5, 12, Rako, Wu, Ram and Bender teach the claimed limitation “wherein the second storage network is a cloud storage network” as a cloud storage network (Ram: paragraphs 53, 59; Rako: paragraph 29, fig. 7; Wu: fig. 1; Bender: fig. 1). 
 
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ram, Ko and Wu and further in view of Logue et al (or hereinafter “Logue”) (US 20140089671). 
As to claims 6, 13, 19, Rako, Wu and Ram teach the claimed limitations:
  “a configuration module that: tracks a current configuration of the first storage network, and  - 32 - IBM Docket No P201806862US01KB&A Docket No 1500 2 436provides the current configuration of the first storage network to the new 
Rako does not explicitly teach the claimed limitation “wherein the cloud scale persistent message bus includes a plurality of threads to synchronize the data in the set of consumer sites and the new consumer site”. 
However, Rako teaches a new client is added to server (fig. 2A).
Logue teaches synchronize data in client device and another client device registered in registration server 112 utilizing a  remote server 102 (Logue: paragraphs 482, 497) that includes synchronization servers 114A-114M (Logue: fig. 3, paragraph 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Logue’s teaching to Rako’s system in order to minimize the power consumption required to perform data synchronization (Logue: paragraph 7) and further to synchronize distributed states amongst  a plurality of entities for facilitating safety communications amongst smart home devices and cloud-based servers. 

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of  Ram, Ko and Wu and further in view of Logue and Victorelli et al (or hereinafter “Victore”) (US 20170034310).
	As to claims 7, 14,  Rako does not explicitly teach the claimed limitation “a subset of threads in the plurality of threads that is responsible for listening to current transactions performed on each consumer site in the set of consumer sites” as an event receive module 734 as a subset of modules that is responsible for listening to changes or updates as transactions performed by each user device in the group of user devices (cause the processor to:  a server that is responsible for  receiving and storing configuration information that includes updates performed by users  (paragraphs 14, 29, 33, 88-91, fig. 7).  
Rako does not explicitly teach the claimed limitation wherein priority is provided to a subset of threads in the plurality of threads.  Vitorelli teaches the claimed limitation “wherein priority is provided to a subset of threads in the plurality of threads that is responsible” as instructions cause the processor (paragraph 59) to assign priorities to threads that are responsible for processing parallel requests from  (abstract, paragraphs 54-55).  Ram restores directory that includes events as transaction history (paragraphs 119, 120-122). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching and Vitorielli’s teaching to Rako’s system in order to allow operations executed in parallel to increase throughput and decrease RPC request blocking and further to reduce memory fragmentation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of  Ram, Ko and Wu and further in view of Victorelli et al (or hereinafter “Victore”) (US 20170034310).
	As to claim 20 Rako does not explicitly teach the claimed limitation “a subset of threads in the plurality of threads that is responsible for listening to current transactions performed on each consumer site in the set of consumer sites” as an event receive module 734 as a subset of modules that is responsible for listening to changes or updates as transactions performed by each user device in the group of user devices (cause the processor to:  a server that is responsible for  receiving and storing configuration information that includes updates performed by users  (paragraphs 14, 29, 33, 88-91, fig. 7).  
Rako does not explicitly teach the claimed limitation wherein the program instructions further cause the processor to: provide priority to a subset of threads in the plurality of threads a subset of threads in the plurality of threads.   Vitorelli teaches the claimed limitation “wherein the program instructions further cause the processor to: provide priority to a subset of threads in the plurality of threads that is responsible” as instructions cause the processor (paragraph 59) to assign priorities to threads that are responsible for processing parallel requests from  (abstract, paragraphs 54-55).  Ram restores directory that includes events as transaction history (paragraphs 119, 120-122). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching and Vitorielli’s teaching to Rako’s system in order to allow operations executed in parallel to increase throughput and decrease RPC request blocking and further to reduce memory fragmentation.


	Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rakowski et al (or hereinafter “Rako”) (US 20120089710) in view of Ramabhadran et al (or hereinafter “Ram”) (US 20200133786), MacKenzie et al (or hereinafter “Ma”) (US 20160357778) and  Wu et al (or hereinafter “Wu”) (US 20170344432). 
As to claim 1, Rako teaches an apparatus, comprising: 
“a reconstruction module that recreates a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as server 112 that updates, by a processor (fig. 7), an event log as a transaction history for timestamp as a predetermined period of time (paragraph 46) for a client device of client devices of a server computer network (paragraphs 57, 87-92).  The server 112 that updates an event log is not a reconstruction module that recreates a transaction history; and
“a bus module that provides a cloud scale persistent message bus for the first storage network” as a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101);
“wherein: the cloud scale persistent message bus comprises a kafka bus is configured to synchronize data in the set of consumer sites and add a new consumer site to the first storage network based on: the recreated transaction history during the predetermined period of time” as a non-volatile memory 722 or 822  as cloud scale persistent message bus comprises synchronization module 728 (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, based on  and “current transactions performed on each consumer site in the set of consumer sites” current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract).  The synchronization module is not kafka bus;
“at least a portion of said modules comprise one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer- readable storage media” as modules includes hardware circuits (figs. 7-8; paragraphs 27, 86), one or more magnetic disk storage devices, and a set of instructions stored in a non-transitory computer readable storage medium (figs. 7-8; paragraphs 87, 101);
“ensure that a stream of records is read by a single consumer site in the set of consumer sites” as the user may log in with the server 112 from only one client 110 as a single consumer site in a set of clients at a time by providing user ID and client ID (fig. 1, paragraph 7) to request new configuration information, e.g., configuration information updates from a server. The new configuration information includes updates to the configuration information that have occurred since the last synchronization timestamp provided by the client device 110 (paragraphs 38-39, 40).  For example, if 
Rako does not explicitly teach the claimed limitations:
kafka bus;
a reconstruction module that recreates a transaction history;
 during the predetermined period of time.
Ma teaches the claimed limitations:
“kafka bus” as kafka bus (paragraph 20).  Certain concurrent computing applications may employ a message broker, e.g., Apache Kafka (also simply called Kafka herein), to derive a data stream from servers (and accompanying services and software applications) of a cluster, the data of which can be captured and used by various custom processes and applications.  For example, conventionally, custom software may be written to extract data from Kafka and to selectively write extracted data to one or more databases.
Rako and Ma teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ma’s teaching to Rako’s system in order to store the records, to allow processes to access the records, to enable rapid horizontal scalability, and efficiently handling outages of component computing systems and  further to allow processes executing within the first and second 
Ram teaches the claimed limitations:
 “a reconstruction module that recreates a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as a restoration operation as a reconstruction module that restores a transaction database to a state of the database at a point in time (paragraphs 104, 119, 121-122) for a user of users of a network (paragraphs 21, 27, 59);
 “synchronize data in the set of consumer sites and add a new consumer site to the first storage network based on: the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as provides a mechanism to restore directories that are both shared amongst multiple user accounts and synchronized across devices associated with the multiple user accounts.  While existing technologies might restore a directory on a specific device, the present technology can restore the directory on each device to which the directory is synchronized (paragraph 21);
 “a bus module that provides a cloud scale persistent message bus for the first storage network” as (fig. 13, paragraphs 144, 147);
“the cloud scale persistent message bus” as (as (fig. 13, paragraphs 144, 147);
“ensure that a stream of records is read by a single consumer site in the set of consumer sites” as a user is required to enter administrator credentials when 
Rako and Ram teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching to Rako’s system in order to allow a user recover the lost data to a user specified point in time for synchronizing with user data and further to ensure that the tree structures match by requesting data from server synchronization service or committing changes on client device to content management system.
	Wu teaches the claimed limitation:
synchronize data in the set of consumer sites based on based on: the recreated transaction history during the predetermined period of time (as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35);
synchronize data in the set of consumer sites and add a new consumer site to the first storage network based on based on: the recreated transaction history during the predetermined period of time (as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35).
Rako and Wu teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wu’s teaching to  save the redundant data replication to the backup storage apparatus during the first 
	
As to claim 8, Rako teaches a method, comprising:
“ recreating, by a processor, a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as creating, by a processor (fig. 7), an event log as a transaction history for a client device of client devices of a server computer network (paragraphs 57, 87-92).  Creating is not recreating; and
“synchronizing data in the set of consumer sites and a new consumer site added to the first storage network utilizing a cloud scale persistent message bus” as synchronizing, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42) or synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101)   The synchronization client program or synchronization manager or synchronization module is  represented as a cloud scale persistent message bus;
“ wherein: the cloud scale persistent message bus comprises a kafka bus configured to ensure that a stream of records is read by a single consumer site in the set of consumer sites” as a non-volatile memory 722 or 822  as cloud scale persistent message bus comprises synchronization module 728 having a user verification  (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to ensure only single 
 “wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as data is synchronized based on based on configuration updates in event log in server and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract)
Rako does not explicitly teach the claimed limitation:
recreating; during the predetermined period of time.
Ram teaches the claimed limitations:
 “recreating, by a processor, a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as a restoration operation as a reconstruction module that restores a transaction database to 
“wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” as provides a mechanism to restore directories that are both shared amongst multiple user accounts and synchronized across devices associated with the multiple user accounts.  While existing technologies might restore a directory on a specific device, the present technology can restore the directory on each device to which the directory is synchronized (paragraph 21);
“the cloud scale persistent message bus” as (fig. 13, paragraphs 144, 147)
Rako and Ram teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching to Rako’s system in order to allow a user recover the lost data to a user specified point in time for synchronizing with user data and further to ensure that the tree structures match by requesting data from server synchronization service  or  committing changes on client device to content management system.
Wu teaches the claimed limitation:
“wherein the data is synchronized based on the recreated transaction history during the predetermined period of time” as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35).  
 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wu’s teaching to  Rako’s system in order to save the redundant data replication to the backup storage apparatus during the first synchronization period, so as to improve the efficiency of the first synchronization period.

Claim 15 has the same claimed limitation subject matter as discussed in claim 8.  Thus claim 15 is rejected under the same reason as discussed in claim 8.  In addition, Rako teaches a computer program product comprising a computer-readable storage medium including program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (memory includes instructions executed by a processor: paragraph 87);
“ synchronize data in the set of consumer sites and a new consumer site added to the first storage network utilizing a cloud scale persistent message bus” as a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42).  The data is synchronized based on based on configuration updates in event log in server during login of a user that is not the ,  
“wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites” a non-volatile memory 722 or 822  as a bus module that provides synchronization module 730 or synchronization manager 612 for the network a cloud scale persistent message bus (figs. 1, 7-8,  paragraphs 87-88, 101) is configured to synchronize, based on configuration updates in event log in server, data in the client device of client devices with a new client device registered to server network utilizing synchronization client program (figs. 2A-2B, paragraphs 39, 42) and based on current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract). The data is synchronized based on based on configuration updates in event log in server and current changes performed on each client device in a client device of client devices (paragraphs 12, 29, 56, abstract).
Rako does not explicitly teach the claimed limitations:
recreate a transaction history;  during the predetermined period of time.
Ram teaches the claimed limitations:
 “recreate a transaction history for a predetermined period of time for a set of consumer sites of a first storage network” as a restoration operation as a reconstruction module that restores a transaction database to a state of the database at a point in time (paragraphs 104, 119, 121-122) for a user of users of a network (paragraphs 21, 27, 59);
wherein the data is synchronized based on the recreated transaction history and current transactions performed on each consumer site in the set of consumer sites.” as provides a mechanism to restore directories that are both shared amongst multiple user accounts and synchronized across devices associated with the multiple user accounts.  While existing technologies might restore a directory on a specific device, the present technology can restore the directory on each device to which the directory is synchronized (paragraph 21);
Rako and Ram teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching to Rako’s system in order to allow a user recover the lost data to a user specified point in time for synchronizing with user data and further to ensure that the tree structures match by requesting data from server synchronization service or committing changes on client device to content management system.
	Wu teaches the claimed limitation:
wherein the data is synchronized based on the recreated transaction history during the predetermined period of time (as synchronize data in a device and second device based on schedule that is not transaction history during the normal operation period: paragraph 35). 
Rako and Wu teach storing data in storage devices.  These prior arts are in the same field with application’s field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wu’s teaching to Rako’s system in order to save the redundant data replication to the backup storage .

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ram, Ma and Wu and further in view of Hosie et al (or hereinafter “Hosie”) (US 20170068566).
As to claims 2, 9, 16, Rako, Wu and Ram teach the claimed limitations:
 “wherein synchronizing the data in the set of consumer sites and the new consumer site based on the recreated transaction history or 
wherein synchronizing the data in the set of consumer sites and the new consumer site based on the recreated transaction history comprises:  - 35 -IBM Docket No P201806862US01KB&A Docket No 1500 2 436transmitting data in the recreated transactions to the new consumer site in a set of batches” as synchronizing data in the set of user devices as consumer sites and a new user device as a new consumer site comprises configuration information changes  as a set of batches (Rako: paragraphs 5, 27, 32, 56; Ram: paragraphs 36-38; Wu: paragraph 35) 
Rako does not explicitly teach the claimed limitations:
 “the cloud scale persistent bus is configured to: transmit data in the recreated transactions to the new consumer site in a set of batches, and wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority or wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority.
However, Rako teaches new customer device (fig. 2A).  Ram teaches restoring directory that includes events (paragraphs 119, 121-122).   Hosie teaches the claimed limitation “a set of batches; wherein the set of batches are transmitted to the new 
 
As to claims 3, 10, 17, Rako and Hosie teach the claimed limitation “wherein the predetermined priority includes one of a time of occurrence of a transaction, a data type, a data size, and a type of client” as batch size is modified to optimize batch sorting and processing (Hosie: paragraph 83) and types of configuration items (Rako: paragraph 58).

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ram, Ma and Wu and further in view of Behera (US 5187750).
As to claims 2, 9, 16, Rako, Wu and Ram teach the claimed limitations:
 “wherein synchronizing the data in the set of consumer sites and the new consumer site based on the recreated transaction history or  wherein synchronizing the data in the set of consumer sites and the new consumer site based on the recreated 
Rako does not explicitly teach the claimed limitations:
 “the cloud scale persistent bus is configured to: transmit data in the recreated transactions to the new consumer site in a set of batches, and  wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority or wherein the set of batches are transmitted to the new consumer site in an order based on a predetermined priority.
However, Rako teaches new customer device (fig. 2A).   Ram teaches restoring directory that includes events (paragraphs 119, 121-122).   Behera teaches a set of cycles in table 1 is transmitted to the print server in an order based on statement print date or cycle date as priority (col. 9, lines 15-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching and Behera’s teaching to Rako’s system in order to  protect against data loss in the event the primary system fails and further to improve the speed and performance of the sorting process by making efficient use of image processing and uses optical disks as the archival storage media which can move data to magnetic buffer/disks for rapid transfer to a printing subsystem.
As to claims 3, 10, 17, Rako and Behera teach the claimed limitation “wherein the predetermined priority includes one of a time of occurrence of a transaction, a data type, a data size, and a type of client” as a set of cycles in table 1 is transmitted to the .

Claims 4-5, 11-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ram, Ma and Wu and further in view of Berman et al (or hereinafter “Berman”) (US 20140074790) and Bender et al (or hereinafter “Bender”) (US 20110145196).
 
As to claims 4, 11, 18, Rako does not explicitly teach the claimed limitations: a migration module that stores the data stored on the first storage network to a second storage network, wherein: the first storage network stores the data in the set of consumer sites as a set of metadata, the second storage network stores the data in the set of consumer sites as a full set of data, and the transaction history is recreated based on cross-referencing the set of metadata to the full set of data or 
migrating the data stored on the first storage network to a second storage network, wherein: the first storage network stores the data in the set of consumer sites as a set of metadata, the second storage network stores the data in the set of consumer sites as a full set of data, and the transaction history is recreated based on cross-referencing the set of metadata to the full set of data or
wherein the program instructions further cause the processor to: migrate the data stored on the first storage network to a second storage network, wherein: the first storage network stores the data in the set of consumer sites as a set of metadata, the second storage network stores the data in the set of consumer sites as a full set of data, 
Bender teaches a migration function as migration module stores data stored in client file system 122 as a first storage network to backup storage pool as second storage network via network 160 (paragraphs 25, 40, 56).
Berman teaches metadata copy module that stores the data in the metadata image 28 (fig. 6, paragraph 42). The backup-restore system as the first storage network stores the data in metadata image 28 as a set of metadata.  The metadata image 28 is not the set of consumer sites (fig. 1, paragraphs 31-34).  The backup server 10 as a second storage network stores the data in backup database as a full set of data (fig. 1, paragraphs 31-34).  The backup database is not the set of consumer sites.  A file system is restored based on metadata image to the backup database that contains a copy of database records (abstract, fig. 7, paragraphs 43-45).  Ram restores directory that includes events as transaction history (paragraphs 119, 120-122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ram’s teaching, Berman’s teaching and Bender’s teaching to Rako’s system in order to enable users to backup, restore, archive, and retrieve data using a hierarchy of data areas, to protect the file system by copying to the backup media and further to allow for the recovery of the files in the different point-in-time backups of the file system.

. 
 
Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of Ram, Ma and Wu and further in view of Logue et al (or hereinafter “Logue”) (US 20140089671). 
As to claims 6, 13, 19, Rako, Wu and Ram teach the claimed limitations:
  “a configuration module that: tracks a current configuration of the first storage network, and  - 32 - IBM Docket No P201806862US01KB&A Docket No 1500 2 436provides the current configuration of the first storage network to the new consumer site, or wherein the program instructions further cause the processor to:  - 36 - TBM Docket No P201 806862JSo1KB&A Docket No 1500 2 436track a current configuration of the first storage network; and provide the current configuration of the first storage network to the new consumer site” as the server includes an module that receives further an update from the first client device, wherein the update corresponds to one or more changes in configuration information at the first client device in accordance with user activity, and stores the update in an event log.  The server provides respective configuration information to a second client device using the network, the configuration information provided to the second client device including the update received from the first client (Rako: paragraphs 12, 88-91, fig. 7; Ram: paragraphs 46-48; Wu: paragraph 35).
Rako does not explicitly teach the claimed limitation “wherein the cloud scale persistent message bus includes a plurality of threads to synchronize the data in the set of consumer sites and the new consumer site”. 

Logue teaches synchronize data in client device and another client device registered in registration server 112 utilizing a  remote server 102 (Logue: paragraphs 482, 497) that includes synchronization servers 114A-114M (Logue: fig. 3, paragraph 114).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Logue’s teaching to Rako’s system in order to minimize the power consumption required to perform data synchronization (Logue: paragraph 7) and further to synchronize distributed states amongst  a plurality of entities for facilitating safety communications amongst smart home devices and cloud-based servers. 

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of  Ram, Ma and Wu and further in view of Logue and Victorelli et al (or hereinafter “Victore”) (US 20170034310).
	As to claims 7, 14,  Rako does not explicitly teach the claimed limitation “a subset of threads in the plurality of threads that is responsible for listening to current transactions performed on each consumer site in the set of consumer sites” as an event receive module 734 as a subset of modules that is responsible for listening to changes or updates as transactions performed by each user device in the group of user devices (cause the processor to:  a server that is responsible for  receiving and storing configuration information that includes updates performed by users  (paragraphs 14, 29, 33, 88-91, fig. 7).  
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rako in view of  Ram, Ma and Wu and further in view of Victorelli et al (or hereinafter “Victore”) (US 20170034310).
	As to claim 20 Rako does not explicitly teach the claimed limitation “a subset of threads in the plurality of threads that is responsible for listening to current transactions performed on each consumer site in the set of consumer sites” as an event receive module 734 as a subset of modules that is responsible for listening to changes or updates as transactions performed by each user device in the group of user devices (cause the processor to:  a server that is responsible for  receiving and storing configuration information that includes updates performed by users  (paragraphs 14, 29, 33, 88-91, fig. 7).  
.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 		Armstrong et al (or hereinafter “Armstrong”) (US 6/538050).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169